Action for a declaratory judgment that the rights of the assignee of policies of life insurance are superior to the rights of the named beneficiaries in the proceeds of the policies. Judgment in favor of plaintiff on the merits unanimously affirmed, with costs. The terms of the policies permitted change of beneficiaries and assignment of the policies (Davis v. Modern Industrial Bank, 279 N. Y. 405) and the subsequent indorsements on the policies did not limit or restrict the rights of the insured in that respect. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.